Citation Nr: 0311478	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO increased the evaluation of 
PTSD from 30 percent to 50 percent effective February 4, 
2000.
 
The veteran and his spouse provided oral testimony before the 
undersigned Veterans Law Judge via a Travel Board hearing 
held at the RO in August 2001, a transcript of which has been 
associated with the claims file.

In January 2002, the Board denied the claim for an evaluation 
in excess of 50 percent for PTSD.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  On November 14, 2002, the 
Secretary of VA and the veteran's representative submitted to 
the CAVC a joint motion for remand and to suspend further 
proceedings.  

On November 20, 2002, the CAVC issued an Order granting this 
motion and vacating the January 2002 decision.

The case was returned to the Board for further action 
consistent with the CAVC's November 2002 Order.

In an April 25, 2003, statement, the veteran raised the issue 
of entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

As this TDIU issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it the 
RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At the August 2001 hearing, the veteran reported that he got 
very depressed.  A report of an April 2003 evaluation by a 
medical professional for purposes of VA vocational 
rehabilitation benefits reflects diagnoses of PTSD and major 
depressive disorder.  That medical professional indicated 
that the veteran had PTSD with depression.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 365, 368 (1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issue of service connection for a 
depressive disorder has been reasonably raised and such is 
inextricably intertwined with the issue of an increased 
rating for PTSD.  Harris, supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly also compels remand.

Inasmuch as the case must be remanded for the RO for the 
above-mentioned reasons, the RO will be asked to accomplish 
additional necessary development - specifically, obtaining 
medical records and Social Security Administration records 
and affording the veteran a VA examination.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response.

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for 
psychiatric symptomatology from February 
2000 to the present.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records not currently 
on file.  Regardless of the veteran's 
response, the RO should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the RO should obtain the 
complete treatment records from the VA 
outpatient clinic and the Vet Center in 
Mobile, Alabama, to include all records 
from the VA outpatient clinic from 
February 2000 to the present and all 
records from the Vet Center from March 
1989 to the present.

Also, the RO should ask the veteran to 
identify the family physician who has 
prescribed anti-depressants.  The RO 
should obtain the complete treatment 
records from that physician.  

All information which is not duplicative 
of evidence already of record should be 
associated with the claims file.

4.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims file.  

5.  The RO should contact the Social 
Security Administration and obtain all 
medical records pertaining to the 
December 2000 decision granting Social 
Security disability benefits.  

6.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

7.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran for the 
purpose of ascertaining the current 
nature and extent of severity of PTSD and 
the interrelationships, if any, between 
PTSD and other psychiatric disorders to 
include depression that may be present.

The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD, 
such as a depressive disorder, is or are 
found on examination, the examiner should 
offer an opinion as to whether such 
disorder is causally or etiologically 
related to PTSD, and, if not so related, 
whether PTSD has any effect on the 
severity of any other psychiatric 
disorder.  

For each psychiatric disorder found such 
as depression previously reported in the 
record, the psychiatrist should render an 
opinion as to whether it is as likely as 
not that such a disability(ies) was/were 
caused by or permanently worsened by the 
service-connected PTSD.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
psychiatrist must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the psychiatric 
disability(ies);

(2) The increased manifestations that, in 
the psychiatrist's opinion, are 
proximately due to the service-connected 
PTSD; based on medical considerations, 
and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the psychiatric disability(ies) are 
proximately due to the service-connected 
PTSD.

Any necessary special studies, including 
psychological testing, should be 
accomplished.

Following examination, the examiner 
should provide a numerical score on the 
Global Assessment of Functioning (GAF) 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM IV), in relation to the veteran's 
impairment from PTSD and any associated 
disorder.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
the impact of PTSD and any associated 
disorder on the veteran's ability to 
obtain and retain substantially gainful 
employment.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of service connection for a 
depressive disorder and any other 
psychiatric disorder found on the VA 
examination, as secondary to the service-
connected PTSD, with consideration of 
38 C.F.R. § 3.310 (2002) and Allen v. 
Brown, 7 Vet. App. 439 (1995).  Then, the 
RO should readjudicate the claim on 
appeal, under a broad interpretation of 
the applicable regulations and CAVC 
decisions, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (2002), and with 
consideration of 38 C.F.R. §§ 3.321(b)(1) 
(2002), and Mauerhan v. Principi, 16 Vet. 
App. 436 (2002), as applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action unless otherwise notified by 
the RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim on 
appeal.  38 C.F.R. § 3.655 (2002).  Moreover, the governing 
regulation provides that failure to report without good cause 
shown for any examination in connection with a claim for an 
increased rating will result in the denial of the claim.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


